DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 16-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b).
Election was made without traverse in the reply filed on 1/12/2022.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zellers (US2010/130229) in view of Salahieh et al (US 20170042614).

Regarding claims 1-3 and 11-14, Zellers discloses and teaches a medical guidewire assembly for tracking which includes a conductive core, trackable electromagnetic element for guiding and tracking the position of the medical device during interrogation, as well as lumens and insulation materials for forming said localization element. The system of Zellers additionally includes traces and contact components for the electrical assembly including at least coils and wiring elements for contact region forming (0026-0028, 0080-0081). Zellers discloses all of this, but fails to disclose the polymer tubing enclosure, as well as the integration of the wires/core/trace/coils through such an insulated layer to maintain electrical connections there-between.

Attention is hereby directed to the teaching reference to Salahieh et al discloses and teaches a medical guidewire assembly including a conductive core, polymer tubing enclosing (0101-0103) the guidewire and an electromagnetic element at the distal end of the core including a coil which is coupled 

Regarding claims 4-10 and 15, Zellers discloses the tracking catheter and guidewire above, but fails to disclose a non-circular cross section, the joining of tracers with solder or laser weld, nor the assembly utilizing a ‘braid’, but the coils of the device are wound about the core (0027) such that the windings could be considered a braid. Zellers discloses and teaches the use of an assembly where the guidewire is less than 3 mm in diameter and whereby the length can be between .5-3000mm (0025-0028, 0030). Attention is hereby directed to the teaching reference to Salahieh (0101-0105, 0263-0265, 0134, Fig 1-4) which discloses and teaches a non-circular cross-sectional core, the formation of electrical couplings between wires/traces (ubiquitously soldered, but also discloses laser connections and formation (0100-0101)) as well as the use of a metallic structure which is formed of multiple wires (braid) and has a compact structure for delivery (0117, 0146, 0202 for woven wires and braided 


Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL M. LAMPRECHT whose telephone number is (571)272-3250. The examiner can normally be reached Mon - Fri 9:00-5:30.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/JOEL LAMPRECHT/Primary Examiner, Art Unit 3793